

116 HR 7225 IH: The Global Pandemic NIE Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7225IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Schiff (for himself, Mr. Himes, Ms. Sewell of Alabama, Mr. Quigley, Mr. Carson of Indiana, Mr. Castro of Texas, Mr. Sean Patrick Maloney of New York, Mr. Welch, Mr. Heck, Mr. Krishnamoorthi, Mr. Swalwell of California, Ms. Speier, and Mrs. Demings) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committees on Energy and Commerce, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Director of National Intelligence to produce a National Intelligence Estimate on the threat of global pandemic disease, and for other purposes.1.Short titleThis Act may be cited as the The Global Pandemic NIE Act of 2020.2.National Intelligence Estimate on threat of global pandemic disease(a)National Intelligence Estimate(1)RequirementThe Director of National Intelligence, acting through the National Intelligence Council, shall produce a National Intelligence Estimate on the threat of global pandemic disease, including with respect to the following:(A)An assessment of the possible courses of the COVID–19 pandemic during the 18 months following the date of the Estimate, including—(i)the projected spread of the 2019 novel coronavirus outside the United States and the likelihood of a potential second wave of the virus;(ii)the capacity of countries and international organizations to combat the further spread of the virus, including risks and opportunities for further global cooperation; and(iii)the risks to the national security and health security of the United States if the disease is not contained abroad.(B)An assessment of the global public health system and the responses of the system to the COVID–19 pandemic, including—(i)prospects for an effective global disease surveillance and response system, opportunities to advance the development of such a system, and signposts for evaluating whether or not an effective system has been developed before a disease outbreak occurs; and(ii)an assessment of health system capacity.(C)An assessment of—(i)the humanitarian and economic implications of the COVID–19 pandemic; and(ii)the consequences of the pandemic with respect to political stability, armed conflict, democratization, and the global leadership by the United States of the post-World War II international system.(D)An assessment of—(i)likely threats by viruses during the 10-year period following the date of the Estimate;(ii)global readiness to avert a future global pandemic;(iii)challenges and opportunities for the policy of the United States to advance global pandemic preparedness; and(iv)the potential role of non-state and state-backed global influence activities or disinformation campaigns involving COVID–19 or future potential pandemics.(E)Any other matters the Director determines appropriate.(2)Submission to Congress(A)SubmissionNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate the National Intelligence Estimate produced under paragraph (1), including all intelligence reporting underlying the Estimate.(B)Notice regarding submissionIf before the end of the 90-day period specified in subparagraph (A) the Director determines that the National Intelligence Estimate under paragraph (1) cannot be submitted by the end of that period, the Director shall (before the end of that period)—(i)submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report setting forth—(I)the reasons why the National Intelligence Estimate cannot be submitted by the end of that period; and(II)an estimated date for the submission of the National Intelligence Estimate; and(ii)testify before such committees on the issues that will be covered by the National Intelligence Estimate.(C)FormThe National Intelligence Estimate shall be submitted under subparagraph (A) in classified form.(3)Public versionConsistent with the protection of intelligence sources and methods, at the same time as the Director submits to the congressional intelligence committees the National Intelligence Estimate under paragraph (2), the Director shall submit to the congressional committees specified in paragraph (4), and make publicly available on the internet website of the Director, an unclassified version of the National Intelligence Estimate.(4)Congressional committees specifiedThe congressional committees specified in this paragraph are the following:(A)The Committee on Appropriations, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.(B)The Committee on Appropriations, the Committee on Armed Services, the Committee on Finance, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.(5)ConsultationThe Director shall prepare the National Intelligence Estimate under paragraph (1) in consultation with the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, and any other head of an element of the Federal Government the Director of National Intelligence determines appropriate.(b)Future pandemic plan(1)RequirementNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the congressional committees specified in paragraph (3), and make publicly available on the internet website of the President, a report containing a whole-of-government plan for an effective response to a potential second wave of the COVID–19 pandemic and for other future pandemic diseases.(2)Matters includedThe plan under paragraph (1) shall address how to improve the following:(A)Pandemic planning.(B)Homeland preparedness.(C)International disease surveillance.(D)Testing.(E)Contact tracing.(F)The role of the Federal Government with respect to the regulation, acquisition, and disbursement of essential equipment.(G)The provision of personal protective equipment.(H)Early domestic response to future pandemic diseases in the United States.(3)Congressional committees specifiedThe congressional committees specified in this paragraph are the following:(A)The Committee on Appropriations, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.(B)The Committee on Appropriations, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.(c)Global strategy(1)RequirementNot later than 90 days after the date of the enactment of this Act, the President, in coordination with the Director of National Intelligence, shall transmit to the congressional committees specified in paragraph (2), and make publicly available on the internet website of the President, a report containing a global strategy for mobilizing international institutions to combat the COVID–19 pandemic.(2)Congressional committees specifiedThe congressional committees specified in this paragraph are the following:(A)The Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.(B)The Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.